DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7, 9-13, 15-16, 19-29 and 33-57 are allowed.
Claims 8, 14, 17-18 and 30-32 are cancelled.
Claims 35-57 are new.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey L. Snyder on Reg. No. 43141.
The application has been amended as follows: 
Amending claim 24:
24. (Currently amended) The method of claim 1 further comprising 










irradiating the biological specimen with a light source to produce photoluminescence and capturing the photoluminescence.
Allowable Subject Matter
Claims 1-7, 9-13, 15-16, 19-29 and 33-57 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, it is not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 1; therefore, claim 1 is allowed, as are its dependent claims 2-7, 9-13, 15-16, 19 and 21-24.
Regarding claim 20, it is not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 20; therefore, claim 20 is allowed, as are its dependent claims 35-52.
Regarding claim 25, it is not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 25; therefore, claim 25 is allowed, as are its dependent claims 26-29 and 34. 
Regarding claim 33, it is not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 33; therefore, claim 33 is allowed, as are its dependent claims 53-57.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.Z/Examiner, Art Unit 2858                                                                                                                                                                                                        


/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858